ON REHEARING GRANTED
JAMES F. McKAY III, Judge.
We granted a rehearing in order to reconsider our earlier opinion in this matter.
In our earlier opinion, we granted the outstanding motions to supplement the record and found that the motion to strike the defendants’ assignments of error was moot because the two appeals had been consolidated. We affirmed the portion of the trial court’s judgment as it pertains to the motion for protective order and sanctions awarded. We also reversed the trial court’s granting of summary judgment and remanded the matter for further proceedings not inconsistent with our ruling.
On rehearing, we affirm our earlier opinion.
AFFIRMED ON REHEARING.